Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2292
                       Lower Tribunal No. F20-1032
                          ________________


                              Angelo Velez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Robert T.
Watson, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before EMAS, HENDON and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Walls v. State, 926 So. 2d 1156, 1166 (Fla. 2006) (a

prosecutor’s comments in closing are not improper where they fall into the

category of an “invited response” to defense counsel’s comments); Page v.

State, 335 So. 3d 810 (Fla 3d DCA 2022); McKenney v. State, 967 So. 2d

951, 954-55 (Fla. 3d DCA 2007) (defense counsel emphasized during trial

that, although as many as fifty people were at the location of the shooting,

the State presented the testimony of only one eyewitness; in closing

argument, defense continued to emphasize this issue, and concluded by

asking the jury “why haven’t other eyewitnesses come forward?”; in rebuttal,

the prosecutor stated that “anyone with one ounce of common sense, can

figure out that when a person is capable of gunning down an unarmed man

in front of a bunch of people, not just with a little handgun, mind you, but with

an assault rifle, who the heck is going to get involved in that kind of mess?”;

this court affirmed, holding that “the prosecutor responded fairly to the

defense's question by discussing the inference, a matter of common sense,

that the horrific crime scene and 30-plus rounds of assault rifle fire would not

encourage a bystander to step forward.”)




                                       2